Order entered October 31, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00530-CV

                   JEREMY MICHAEL LIEBBE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 86th Judicial District Court
                           Kaufman County, Texas
                    Trial Court Cause No. 19-90393-86-F

                                      ORDER

      Before the Court are appellee’s October 27, 2022 second motion for an

extension of time to file its brief and appellant’s response opposing the motion.

We GRANT the motion and extend the time to November 8, 2022. We caution

appellee that further extension requests will be disfavored.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE